  Case: 4:20-mj-07180-SPM Doc. #: 21 Filed: 06/08/20 Page: 1 of 2 PageID #: 38



                                                              Rena Brown
                                                              1933 California Ave.
                                                              St. Louis, Mo. 63104



June 5, 2020

United States Court
Honorable Judge Patricia Cohen
111 South 10th Street
Court Room 9 North
St. Louis, MO 63102


Dear Honorable Judge Patricia Cohen;

I Rena Brown would like to express my support and encouragement on the character of one
Michael Avery. In all the time that I have known this young man he has always exemplified
excellence in his hard work ethics, behavior, and attitude toward others regardless of race,
creed or color. Michael is both kind and generous to many in the communities of St. Louis. Mr.
Avery has volunteer whenever possible in between working his full time job. and caring for his
loving daughter gardening and lawn care throughout many of St. Louis senior citizens homes,
churches, neighbors and day care centers. I speak with great pride and acknowledge this young
man passion for life and standing up to the injustice predicated upon all men of color. As so
many countless people of all races, who have stood up in protest at college campus, marches
on Washington for women rights, equal rights, animal rights and the list goes on and on. I
propose the question your honor what makes Mr. Michael Avery passionate position of
protesting so significantly different from all protest of all people of the past? Absolutely
nothing. Mr. Michael Avery has great concern for his life & desire to' come home to his
daughter & family sadly enough just like Mr. George Floyd would have wanted to come home
to his love one. Thank you, your honor for considering this letter.



                                                                   · cerelyYou~


                                                                   Rena Brown
            Case: 4:20-mj-07180-SPM Doc. #: 21 Filed: 06/08/20 Page: 2 of 2 PageID #: 39




                         ----   ..::.--~--:.--   - -----------:----------- - - - -- --- -. - -
                                                                                  ~              ~   -   --
       Rena Brown
       1933 California Ave
       St Louis, MO 63104




                                                                                                               United States Court
                                                                                                              Honorable Judge Patricia Cohen
                                                                                                              111South10th Street
                                                                                                              Court Room 9 North
                                                                                                              St. Louis, MO 63102


                                                                                                    . i :l. :d!::i
                                                                                            E.31 Ct2""'."    --09' .::i             Jl1JI; •1ll1l 111JlmllfJ 11nh/l1111•• ltJ.I ii 1~111JI1 IIJ111• • •J,J
L_ -
